           Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 1 of 9 Page ID #:1



       1   Armando A. Abadilla                                                           FILED


       2   3905 N. Sweet Leaf Av.
                                                                                    S~~-~.~
       3   Rialto ,CA. 92377

       4   (805)822-7026                                                                         aY

       5   Abadillaarmando9@gmail.com

      6
           Pro Se Plaintiff

                                           UNITED STATES DISTRICT COURT
                                                                                                 ~ ~~~
       7
                                      CENTRAL DISTRICT OF CALIFORNIA
       8
                                                   EASTERN DIVISION
      9

      10
           ARMANDO A. ABADILLA
                                                       E~CV20- 0181.2-7G ~. ,,~
                                                            ) Case Number:
~~    11

G`~                                                             Title ofDocument:
                           Plaintiff(s),                    )
~J    13                                                        COMPLAINT
                 vs.                                        )
      14                                                        DEMAND FOR JURY TRIAL
           UNION PACIFIC RAILROAD                           )
      15
                           Defendant(s).                    )
      16

      17

      18

      19

      20

      21
                   1. Jurisdiction.         This court has jurisdictions over this complaint because it ari
      22
                       under the laws of the United States.
      23
                   2. Venue. Venue is appropriate in this court because the defendants reside in t
      24
                       district, and a substantial amount of the acts and omissions which give rise to t
      25
                       lawsuit occurred in this district.
      26

      27

      28
           TITLE OF DOCUMENT:                                           CASE NO.:

           PAGE NO.          OF            [JDC TEMPLATE]
     Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 2 of 9 Page ID #:2



 1          3. Intradistrict Assignment. This lawsuit should be assigned to the Eastern Divisi

 2              of this Court because a substantial part of the event or omissions which give rise

 3              this lawsuit occurred in San Bernardino County.

4           4. Parties.    Plaintiff Armando A. Abadilla is an Electrician since 1986 and

 5              employee of Union Pacific Railroad for 17 years 11 months.

6               Defendant Union Pacific Railroad

7           5. Statement of Facts.       On September 2, 2017 at around 1 pm, while gettin

 8              everything put away, as I was reaching for the cables with my right hand on th

9               walkway of the locomotive , I felt a tingling on my right index finger, exactly th

10              same feeling when I accidentally touched a 115 vac , I did not realize that it wa

11              still energized, but this happened decades ago and I was not full of sweat. This tim

12              the tingling was combined with sweat,it was around 110 deg outside and combine

13              with a running 16 cylinder locomotive, the temperature would be much greater tha

14              1 10 degrees Fahrenheit.Right after the tingling, my brain started to scramble,

15              thought I was going to die, scary, so I yelled for help. Everything happened so fas

16              I fell from the locomotive all the way in a concrete floor. While falling, I fe:

17              everything that my body and arms were hitting off. I received an electric shod

18              The electric shock may have been prevented if I only had an appropriate han

19              protection to use that day but Union Pacific does not have the right gloves to protec

20              the Electricians. I have not seen one nor have I seen anyone using one whil

21              working near an exposed high voltage cable or switch. Union Pacific Safety rul

22              78.5 states that when working on 50 volts or more, Voltage Rated Rubber Glove

23              must be worn. A knife switch is 64 volts and has to be in open or closed positio

24              depending on if the engine of a locomotive needs to be started or shutdown to avoi

25              the batteries to discharge. A knife switch will be opened to avoid discharging c

26              batteries. Starters are protected by 400 amps fuse and some are protected by 80

27              amps fuse. Even Managers are touching the knife switch when they are powerin

28              up or shutting down a locomotive.
     TITLE OF DOCUMENT:                                       CASE NO.:

     PAGE NO.       OF          [JDC TEMPLATE]
     Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 3 of 9 Page ID #:3



 1          6. Claims. Claim 1. The defendant violated FELA 45 U.S. Code Sections 51 et s

 2               because of negligence in not following their own rules 78.5 Voltage Rated Rubt

 3               Gloves.

4                                 2. The defendant violated 49 U.S. Code 49 Section 201

 5              (b)(1)(C) because I asked for the required safety gloves but I was discriminated a

6                threatened that I could lose my job if I insisted.

 7

 8          7. Request for Relief. I ask the court to order Union Pacific to pay for the damages

9                the amount of $1,500,000.00 for the pain and suffering ,loss of wages, men

10               anguish, medical bills, and future medical bills that might arise due to the bra

11               injury that was caused by the accident.

12          8. Demand for Jury Trial. I ask the court for a Jury Trial.

13          9. Plaintiffs Signature.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     TITLE OF DOCUMENT:                                         CASE NO.:

     PAGE NO.        OF           [JDC TEMPLATE]
     Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 4 of 9 Page ID #:4



 1

 2

 3

4

 5

6

 7

 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     TITLE OF DOCUMENT:                           CASE NO.:

     PAGE NO.     OF       [JDC TEMPLATE]
     Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 5 of 9 Page ID #:5



 1




 4   Date:~~~ ~ T~ 2o~O           Sign Name:

 5                                Print Name: ,A► ~'1Q~1`~DD ~ C►~~ ~ia.D~~

6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

2U
~~

~~

~;

24
7j


?6

2~

2g
     TITLE OF DOCUMENT:                           CASE NO.:

     PAGE NO.      OF       [JDC TEMPLATE]
       Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 6 of 9 Page ID #:6
                                 ~X~r.6r7t`s~




                                         BUILDING AMERICA
Union Pacific Rules


Safety Rules

Effective June 1, 2017
Includes Updates as of February 15, 2019
PB-20369

Union Pacific Railroad. All Rights Reserved.


These rules become effective at 0900, Thursday, June 1, 2017. At that time, all previous rules and instructions that are
inconsistent with these rules become void.


STATEMENT: Statement of Safety PolicX
70.0: GENERAL SAFETY INSTRUCTIONS
71.0: PERSONAL PROTECTIVE EQUIPMENT
72.0: FIRE PREVENTION
73.0: EXPLOSIVES
74.0: VEHICLE OPERATIONS
75.0: MATERIAL HANDLING
76.0: TOOLS AND MACHINERY
77.0: MECHANICAL LIFTING/PULLING OPERATIONS
78.0: ELECTRICAL
79.0: WELDING
80.0: WALKING/WORKING SURFACES
81.0: WORKING AROUND TRACKS OR BEING ON EQUIPMENT
82.0: HANDLING SWITCHES AND DERAILS
83.0: INTERMODAL RAMP RULES


For business purposes only. Unauthorized access, use, disfibution, or modificarion of Union Pacific computer systems or their
content is prohibited by law.
       Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 7 of 9 Page ID #:7
                ~1CI~ ~(3iT~S)

                    The use of a ground fault circuit interrupter(GFCi)is required for use in any work environment that is
                    or may become wet and any other areas that are highly grounded. For example, a work area with a
                    metal floor.



Rule Updated Date

July 2, 2013


nTOp


78.4: Electrical Panels


78.4                Electrical Panels

                    In shop areas, the floor area in front of electrical panels must be kept clear of any obstruction.

                    The cleared surface must be:

                       •   Painted red with a white border.
                       •   Extended a minimum of 36 inches forward of the electrical panel.
                       •   A minimum of36 inches wide, or the width of the box, whichever is greater.
                       •   Stenciled with wording "KEEP CLEAR."

                    Circuit breakers must be properly labeled as to the circuit controlled.



Rule Updated Date

July 2, 2013


^Tob


78.5: Voltage Rated Rubber Gloves


                     oltage Rated Rubber Gloves

Ref. ESR              ear approved voltage rated rubber gloves when working on energized circuits of 50 volts or more.
3.5.2
                    Gloves must be tested before use by inflating with au. If a leak exists, remove a glove finger and
                    discard the glove.

                            must be electrically tested every six months.

                      ways wear leather protector gloves over
       Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 8 of 9 Page ID #:8
                         ~ x ~- c t3 ~7—Cs1
Union Pacific Rules
Safety Rules
78.0: ELECTRICAL


   • 78.0: Electrical
   • 78.1: qualified Employees
   • 78.2: Lockout / Tagout
   • 78.3: Electrical Cords /Insulation / Groundin
   • 78.4: Electrical Panels
   • 78.5: Voltage Rated Rubber Gloves
   • 78.6: Precautions Around Exposed Energized Circuits
   • 78.7: Employees Working Near Power Lines
   • 78.8: Operating Booms Near Power Lines
   • 78.9: Power Sun~ly Turned Off
   • 78.10: Handling Electric Wires



78.0: Electrical


178.0 ELECTRICAL



Rule Updated Date

July 2, 2013


nTon


78.1: Qualified Employees


                      Qualified Employees

     Electrical Sarety Only qualified employees aze permitted to:
    's(ESR)
     ?0502                • Work on electrical apparatus ofequipment.
                          • Climb poles and replace fuses on power poles or work on transforrners.
     ~                    • Work on lines or equipment energized in excess of50 volts phase to ground.
    ion AB & AF
                    UNITED ST/~TES
!~,.        ~I'OST4L SERVI~'F~
                  — ~ -~
       UnitedStates  n m m VISIT US AT USPS.COM°
                                          ~ xm
                                         ~ w ~                  Label 119,     Noy zo,a
       Postal Service
 L                         PRESS F/RMLY TO SEAL                                                                                                                   PRESS FIRMLY TO SEAL
  m                                                                                                                                                                                                                                                                   IIII 111111 111111111     U.S. POSTAGE
                                                                                                                                                                                                                                                                                                P N~E 1 -Da
                                                                                                                                                                                                                                                                                                P ATTON~ ~A
  0                                                                                                                                                                                                                                                                                             9
                                                                                                                                                                                                                                                                                                g2369
                                                                                                                                                                                                                                                                                                A MOU~t~T~
               ~, UNITED ST/.lTES                                                         PRIORITY
  am          ~ POSTdLSERVICEo                                                                     MAIL                                                                                                                                                       ~ Ong            92501
                                                                                                                                                                                                                                                                                                 $26.
                                                                                                                                                                                                                                                                                                R 2303S101027

  ~                  •
                                                                                          EXPRESS"'                                         ILllll VIII III
                                      •
  .
  a           FROM:(PLEASE PRINfJ                                                                                                                                 E J 448 353 793 US
  o                                                               PHONE(gC~)              CS ~ L        ~2
                                                                                                                       L                                                                                                                                e*
              ARM~~~v ~4~~~R~rt~ ~BA~
                                      ILA
             3~~os ~t ~ S w~ ~-c-,~t~ ~ U                                                                                                                                                                                                               e+
                                                                                                                                           LISPS" Corporate Acct. No.          I Federal Agency Acct. No. or Postal
                                                                                                                                                                                                                                                                          CLERK, U.S. DIST~:!CTCOLR7
             ~Z~,~ ~-r~,c.a 9a 3~7                                                                                                                                                                                  Service'"   Acct. No.

  d                                ~                                                                                                                                                                                                                    ~d.
  N
  ~
                                                                                                                                 ~.                                                                                                                                               CEP - 22020
  y                                                                                                                                                               ❑ 2-Day                       ❑Military                         ❑ DPO
                            ~. ~                                 ~                                                               P0:     C~7S~
  cD                                                                                                                                                           Schetluled Delive   Date        Postage                                                                CENTRAL DISTRICT OF CALIFORNIA
            ❑ SIGNATURE REOUIflED                                                                                                                                                                                                                                     EASTERN DNISION
  n                                              Note: The mailer must check Ne 'SignaNre
                                                                                                 Required" box it the mailer. 1)
                                                                                                                                                                                                                                                                                          BY DEPUTY
            Requires the addressee's signaNre; OR 2)
  n         Purchases Return fleceipt service. Ilthe
                                                         Purchases additional insurance; OR 3)
                                                                                                 Purchases COD service; OR 4)                                                                                                                       i request.
  ~p        mail receptacle or other secure location
                                                     box is rwt checked,the Postal Service will
                                                                                                leave the item in the addressee's
                                                                                                                                                                                                      L                j
                                                     without attempting to obtain the addressee's
                                                                                                  signature on delivery.          Date              ~D Y)      Sch duled
            Delivery Options                                                                                                                                                livery Tim         Insurance Fee          COD Fee
  ~            ❑ No Saturday Delivery (delivered                                                                                                               ❑ 10:30AM ❑3:O~PM                                                                    y, a customs
                                                 neon business day)
  ~+           ❑Sunday/Holiday Delivery Required (additional                                                                                       LJ            12 NOON
  ?                                                           tee, where available')                                                                                                                                                                required.
               ❑ 10:30 AM Delivery Required (additional
                                                        fee, where available')                                                  Time Accepted                 70:30 M Delivery Fee             Return Receipt Fee     Live Animal
            1 V:(PLEASE PRINn                                                                                                                         ~ AM
                                                                                                                                                                                                                      Transportation Fee
                                                                                                                                                        PM
                                                               PHONE(             )

                                                                                                                                                    ile
           ~ ~'vRc:~ ~ ~.~3Rvl,~~j ~ ~,2.
                                                                                                                                                             ~ SundayMoliday Premium Fee     ~ Total Postage &Fees
           ~U I                           ~~KA ~-
                      LDi N(~ i4ND L1N.1 T~7j
                                              s~'7~T~S                                                                         ~                             I$
              c~ur_~TF~ro(.~s ~'
                                                                                                                               Weight            ❑Flat Rate Acceptance Employee Initials
           ~`f7a YW~t~T~ 5'T~Z~T~                                                                                                                                                                  ~~ ~~
           ~1 V1c'1~S t D r ~ G~t q Z S'Gl
                                           -' ~ ~D                                                                                         ~n~. i oZs.
           ZIP+4°'(U.S:ADDRESSES ONLI~

                                                                                                                              Delivery Attempt      DM') Time                   Employee
                                                                                                                                                                                                                                                                                                                                                               W

           ~ For pickup or USPSTracking'", visit
                                                 USPS.com or call 800-222-1811.
                                                                                                                                                                                                                                                                                                  Z
           ■ $100.00insuranceincluded.                                                                                                                                                                                                                                                        U ~ ~~ ~                                                                             ~*~
                                                                                                                                                                        ❑ AM
                                                                                                                                                                                                                                                    0
                                                                                                                                                                        ❑ PM
                                                                                                                                                                                                                                                                                                        Case 5:20-cv-01812-JGB-SHK Document 1 Filed 09/02/20 Page 9 of 9 Page ID #:9




                  PEEL FROM THIS                                                                                             ABEL 11-B, MARCH 2019
                                 CORNER                                                                                                                           PSN 7890.02-000-9996
         p                                                                                                                                                                                                                                  J


                                                                                                                                                                                                                                                i
            * Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details.
            + Money Back Guarantee for U.S. destinations only.   X For Domestic shipments, the maximum weight is 70 lbs. For International shipments, the maximum weight is 4 lbs.
